OFFICE       OF THE ATTORNEY    GENERAL   OF   TEXAS




 Bonoreblo    L. B. Foulor
  county Attorlwy
= Raoogdoohe8 County
  Maoogdoohrs, Tour8




                                             0110a.ml, or only
                                             ty or a.majority or
                                            ohool diatrlot aekilrg
                                            r0iiwea    district?*
                               , a8 amended, r.eadras fol1owr.z
                                That Article 2815, Chapfor lS,
                                Ci~ll Statute8 of Tar48, lQZS,
                               I hereby amended 80,~s to hoi*-
                                                                    *
              “‘Artlolr      2815.   Dissolution.
           wan    Suoh oonrolidated dlt%trlOts my, in
      the 86mr mannor pr0tidea~ror their oon8olldatlon,
 _.
                                                                       ‘,:. ,x32
                                                            i

 HoaorabloL. b. ltiu,         Paa. a




      pkoo,      I.8 laoll airtrirt.
      wh#      ro~n8tor.d &all ri8umq and bo lirblo ior
      188 poor&n put of tho outrtanU4                Slnanoiml
      ob~tionr~cb           th       ooeoollht.4 &lrtrlot, moh
_c    prorak       put    to bo bared     on thr mlatlon tho
      totnl lrrowd V~ladoJk 0s all proport 18
      tho 4l8triot boar8 to tin to ta l l8(101)80         i ml-
      uat1.a d pro ?t;l~in*ha ooMoll~to~ dirtriot,
      la rhm         by t %l l88o88m~trollr~ o? tho U#triot
      for the aeat            par. lo lleotloa tar th* &l8-
      rolutia OS #id Om8olldat~ diitrlOt8 8htil b0
      hoUoat11 thrmo S) 70-i hate'olaprod aftor tha
      &bteuate~~~Moleot          I on lt jhloh 8u6h 4lrtrlotr   wara
                     .




                                                                       .

      dirtdOt     6O@$tiE#   ritbdXW&      %hO cWat7 toduO
      lh%% 8iVe IlOtiO. Of thO tit0 Of 8UOh ~leOtlG5 b7                            .’
      przbUo*tlea    Of tU     oHor   h lono 8nrwpr   #Iblirh-
      01 in thr    ooaatl, for +wont7 (86) da71 jmior to tho
      &to 08 whloh auoh llootlom       are orbored, or
      *8tia( l.@ Otb& Oluoh ll.Otia          ia th? dirt
      de8irfw tho doOti0h        Th8 ~@#8iOllo~8      aOUFt
      shall    at $98 nOXt uoth#   tin?@@,   tho ‘POtumr Of
      mtoh Oberon, ~atiif tk rOtM ti8t ir #d(i &it
      trlot rhow l rjorlt in iaror of ritMnwia#           S?a
      tho OOMo~drtiOE, ti0 COUFt 8k11 doOlU0 tho 4180
      triot ra~ond ad.10 ~&all bo ,m8tOmd to it8 Otis-
      18alrtator. &oh aoh (Il8tddt         when 80 IrUt=&
      8ban adUD@ ti bo lliblo fOr 1)8 OrOn             ml'8 Of
      tho~oatrtanbl~ ii~aot~l obli@ioar Of the OOn-
      8O~iditO&dl8trlOt, ruoh pTOnt@          rt tebo   b8.b
      011tho EO~8tlOn’tho tot.1 l88088a V@lUdiM of
                                           r
      all pro rt in tho U8triot boar8 to the to-1
      . ..@88%    vai u&ion oi proport in tho OOn8Oltbtd
                                                                 733


Honorable L. B. Fowlar, Fage 3


     dI8triot, as ahown by tho ae8444mant rolla of tha
     dlrtrlot Sor tha ourrant year.’
           “6.0.  2.  The r4Ot that th.ra 18 no law on
     th. Statute4 4t thI8 tlmo pormlttlng tha withdrawal
     Of 4 QOQmoD 84hool diatriot, or Indapaadant ..hOOl
     dIrtrIOt, from a ooaaolidatad 4.ho.l dIatri.t, and
     th. dOilnit4 lack of tranrportatlon by tha.. dir-
     triQt8, 01'B.t.l4B .El.rg.BOy4Bd .B imperat$v.   pub114
     BaO488ltJ   that tha COn8titutlonal Rul. requiring bill8
     t0 b6 road on three rararal   day8 in 4aoh Bouaa b. 8U8-
     pandad, and said Rule la hor.by suspendad, and thla
     Aot ah.11 taka .ft.ot &nU b. in foroa   from and after
     it. pa8sag4, and it 18 40 arlaOtad.a
          It ia our opinion that tho patltlon 4allad for In
SaOtIon (b) oi raid Article rbould ba signed by twenty or a
majority Of th. qu.1itI.d votsr. Of th. OOWUOB 8OhOOl dI8triOt
or Ind.pandant rchool dIrtrIOt whioh ir seeking a tithdrawal
from the Oon8Olid4t8d 8ahool dlatrlct, rather than by twenty
or a majority of t&t qualified voters or tha oonrolidatad dis-
trlot it84lf.
          Our roa80n tor thl8 opfnlon I8 that w. intarprat
Artlolo 2815 (b) ar being a compl.ta mathod and prooadura,
oomplata within it8.U.   The L.gi8latur. 8Ugg.8t.d thla intan-
tlon both by plaoing thir plenary prooadun in a aub8.otiOn t0
It8.1.ialldal80 by tha wording oi th. proambl. or snacting Olau84
praoading thla amendment whIoh road8 48 fOllOW8:
     "An Act to aaand Art1010 2815, Chapter 13, Tit14 49,
          Ravt8.d Civil 8tatUt.8 ot Tam., 1925, by pro-
          viding a asthod of wlthdrawal In addition to tha
          pr.8r.t aatfiodot~dl88o~utIon; and daolarlng 8.
              lma r g a ua y.*
              Your   aaooad   qu48tIon~aakr~
          'ShoQld tha p.titiOD lddr8QsSd t0 th. County
     Judge, in addition to king almad by *N.BtY Or a
     mjority of tha qualIrIad votafa, ltat. that mora
     than thr.4 (3) yaarr hare .lap.rd 8iBOO tbo 8OhoOl
     dI8tflota ware oon8olIdat.d, Ii 80 18 it IWmmorY?”




                                                                       ‘.-
                                                                        . I
                                                                        734



ROBOrabl. L. B. yowler, Page 4


          The Statut4 18 8llent .a to whether or not the petition
itSelf 8hould 4Qr488ly 8t.t.   thi. f.Ot. i+.do not thlBk thl8 I8
requiredi howavar,w. think it would b4 best. Artlola 2815 (b)
8t.t.a that the County Judge ah411 aall the 8iaotIon ror the with-
draw.1 of tha partloular dlrt~lnvolvod       upon tho riling or tho
potltlon praying for the 8am.     However, the atatuto'lmpo848 a
eondltlon PrOOedeBt to tha oalllng or the 014atIon whan 1t 8.y.
*         IS thra. (3) year8 have a1ap.44 otter the date or th.
~l~O&04t    whloh 8UOh dirtriot war. .on801id&tad.a P;.ba1a.v.
that the paa88ga of thir thr.0 year par106 18 a naoo8rary oongl-
tIOB wh1.h 8lU8tlxirt bator. the voter8 aan lawfully axar418. tba
8uthOrIty 0onfarr.U by the rtatuta.
          fn the 0646 of ConrolI&atad Comon Sohool Di8triOt NO. 6
v. X004, at al., 112 S. 5. (2d) 231, the Court OS Cl~ll Apprala
interpret8 Artlolo 2815, prior to it. 4IBOBdIU&Bt,
                                                 rhioh we8 rlmilar
and 4omparabla with ths m4ndmaBt with whlah we are now aoBo4rnad.
Artiola 2815, prior to it8 amendment, read a4 tollow8:
             “Arti      261s.   ~i84OlUtiOll
               *Buoh oon8olldatad di8triotr may in the Mm6
        manor provid44 Sor their OOB8Olid4tiOB be di8-
        aolvod and the dirtriotr      inoludad therein raator8d
        to their     origin&].8tatu6, exoapt that it 8hsll not
        hl;:oa.sary to provide polling plao.8 in aaoh dlr-
                   Each 8uOh dirtriot when 80 ra8tored rho11
        &.8&      and b4 liable for it8 pro rat. part Of th.
        outstanding flnan8Ial obll~atIona of th. Oon8011-
        d4t.d $latrIot, 8UOh pro rata part to be b68.d 04
        th4 ralation tho tot81 488088&d VOlUOtIon Of all
        proparfy     In the dirtriat bear8 ,tOtha tot.1 a&808-
        8&d valuation of property       in th. 40n8o11d.t.d dl8-
        triot,    a. ahom by th8 488084m0nt rOfi8 Of th. dI8-
        trlot ror the ourrant year. NO elootioo ror the
        d~..OlUt,~Oll   at 8ai6 oonaolidatad   dirtrIot 8h.11
        be held until three year8 havo 814P84d after       tha
        dat4 OS the ll44tlon at whloh auoh dirtrIOt wafa
        oonaolldatae. Id."
             In that   opisiionthe oourt My8:m~a      L.gl8latura iB
&din8        for #8    alaOtiOn8 iOr OOn8Oli68t’loB   and di88OlUtiOB
..                                                                                         735



     Bonorebls L. 8. Pmlor,             Fape 5


     thereby drlsgeted e pert of the leaislativ4 power to thr queli-
     Ned votrre of the dletrlata . . . rihenthe Laglalature, 1nataad
     or dl raotlp oreating eoliooldlatrlota, an8 Inraating them with
     auoh powera and 8ubJeot to aoh limItatIona as It a406 tit, onaota
     that luoh dlatrleta may bs Ora&ted aad poaaoaa oertain powers de-
     pendent upon tho result of the llsotlona to ba p4tItIoned for,
     or84r4d a& held and rraulta daohred,    in plW3Orlbed ways, 4eoh
     SteD DresOrIbsd oonatItut4a e oondition upcn whtoh the delsmon
     0r    its     pow4r la .rada4rr40tiv4. cofree.          County    Atty.. V.   Liab,
     hr.         Clv. APP.. 107 S. ii. (2d) 406 l”

                 In Artiole Z615 (b) the Leglaletura hen delegated a
     portion  0r Its power to the quelifl44      voters 0r th4 diatrtot
     dbalrfng a nithdrewel. In the olauas provldlng         ror tb4 thr44
     yaer parlod,   aboro ltetsd,  it    see30 to UI that  thn Legislature
     her praaorlb4d    a oondltion rhloh must exist     b4foro th4 voters
     are antitled to sxarofae the gowar that hem beon dalagatad.           A8
     stat46 in thr above quotetlon rroa the oaa4 0r consolldetad 230hool
     ClrtrIot Ko. 5 T. isood,et al., auoh raqulramrnt noon6tItut4a a
     ooadltioa upon whioh the 6414getion       or its pow4r la mar4 4rr40tit4.*
     Purtharmxe,    thir oondlticn    is, In spirit, oorapereb1.b  to th4 ainiler
     OOnditiOu impO8ad in 6UbSeOtIOn (4) or thi6 Sam4 Art1014 2818.
               Por th4ua raanona WI belIa~4 it la mandatory that threa
     ysera 4lapa4 b4tween the data of the alrotlon at whioh auob dia-
     tricta were oonaoll6eted and the data of th4 414ctIoE when luOh
     rltfidrawalshell be vot4d upoa.
                     In per      iIn   aUe8tiOn   YOU eak:

                  -If th4 County Judge la presantad with a lapel
             patltion es ment:onQd by Artiol8.E.M, is It within
             his dIaor8tion whether h4 oalla or ord8ra  thr al40-
             tlon or not7"
                     It   will   b4 obaarv8d   from   tha wording     Or Arti      8815 (b)
     tht  upon th4 tiling or th4 above mantloneb                petition,,
                                                              prorid   th4
     thr44 year period haa elapsed, the County Judas ‘ahell” Issue th*
     order oalllng for th4 elootlon. Ph4 ~84 0r the word "shell" lua-
     g88ta that tM8 duty la mandatory ena nut 8ubJaot to the df8Or@tion
     oi th4 County Judg4.   Turthamaom,   ia oon8truing Art1014  2815,
     prior to Ita ~eadmeat,    (whioh was th4 aen aa th4 Art1014 har4In
     conoarnad insorer es this feature   la oono4rnrA:)the.CDUrt of CIril




                                                                                                 . ..-
Bonorabl4 L. 9. Fovl4r, Fag4 b


Appeals    h4ld that the dalagatioa of power by th4 Lagialatura
wee mad4 to the ~$$_I_ie_dJotera    ott~d~~ria.~~.ov~~~~d,      not
to    the County JIuaw._ As quoted above the oourt in that otilnion
atat4d    I
               vi18 L4~lalaturr is prorldlag ror thr 8l4otlona
         ror oon8olidatlon end 4l8aolution tlmr4by  d4legatad
         a part 0r th4 l8glrletIv8 pow4r to the g.ialIrI44rotor8
         of the di8trlota.”
          For thla    c4eaon  It f8 our Opinion thnt won the riling
of tha patltlon properly     drawn and provided that the ttwes year
period &es 4lapae4, it is tha mendetory duty of tha County Judge
to laau4 th4 ordrr oalllng ior the aleotlon.
              6%   trust   end bopr that thlr oplnlon aatiafiar       Tour
rsquIr4nent.
                                               Yours   vdry   truly




    90
~‘;‘Tc

 /s.
 “;”